Citation Nr: 0208919	
Decision Date: 08/01/02    Archive Date: 08/12/02

DOCKET NO.  98-08 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

Entitlement to service connection for Reiter's syndrome.

(The issue of entitlement to service connection for a left 
ankle disorder will be addressed in a later decision.)


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran served on active duty from August 1968 to August 
1970.

This matter initially came before the Board of Veterans' 
Appeal (Board) on appeal from an August 1996 rating decision, 
which denied service connection for a left ankle condition, 
and a January 1997 rating decision, which denied service 
connection for Reiter's syndrome.  The above-mentioned rating 
decisions were both decided by the Department of Veterans 
Affairs (VA) Regional Office (RO) located in Houston, Texas.  

A hearing was conducted at the RO by the undersigned member 
of the Board in November 1998.  A transcript of that hearing 
has been associated with the record on appeal.  In March 
1999, the Board remanded the case to the RO so that 
additional development of the evidence could be accomplished.  
In a January 2000 decision, the Board determined that 
entitlement to service connection for both Reiter's syndrome 
and for a left ankle disorder was not warranted.  

The veteran appealed the Board's January 2000 decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In March 2001, the Office of General Counsel for VA, who 
represents the Secretary of this Department in legal matters 
before the Court, filed a brief with the Court, which 
essentially argued that a remand was required due to the 
Court's decision in Holliday v. Principi, 14 Vet. App. 280 
(2001), which interpreted the provisions of the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000) (VCAA).  An Order subsequently rendered 
by the Court in December 2001 vacated and remanded the 
Board's January 2000 decision.  The case was then returned to 
the Board for compliance with the directives that were 
stipulated in the Court's Order.

The Board is undertaking additional development on the issue 
of entitlement to service connection for a left ankle 
disorder.  When it is completed, the Board will provide 
notice of the development as required by Rule of Practice 
903.  67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 20.903).  After giving notice and 
reviewing the veteran's response to the notice, the Board 
will prepare a separate decision addressing this issue.


FINDINGS OF FACT

1.  The veteran has been adequately notified of the evidence 
necessary to substantiate his claim and of the action to be 
taken by VA.

2.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained and the 
available medical evidence is sufficient for a determination 
of the matter addressed in this decision.

3.  Current Reiter's syndrome is not the result of venereal 
disease in service.


CONCLUSION OF LAW

Reiter's syndrome was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. § 3.303 (2001).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Assist

On November 9, 2000, the President signed into law the VCAA 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(West Supp. 2001)).  Among other things, this law eliminates 
the concept of a well-grounded claim, and redefines the 
obligations of VA with respect to notice and the duty to 
assist.

Regulations implementing the VCAA have now been published.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified at 
38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The VCAA 
and implementing regulations apply in the instant case.  The 
Board notes that two cases of the United States Court of 
Appeals for the Federal Circuit (Federal Circuit), Dyment v. 
Principi, No. 00-7075 (Fed. Cir. April 24, 2002) and Bernklau 
v. Principi, No. 00-7122 (Fed. Cir. May 20, 2002) appear to 
have recently held to the contrary, i.e., that the "duty to 
assist" provisions of Section 3(a) of the VCAA do not have 
retroactive effect.  Although the Federal Circuit appears to 
have reasoned that the VCAA may not retroactively apply to 
claims or appeals pending on the date of its enactment, that 
Court stated that it was not deciding that question at this 
time.  In this regard, the Board notes that VAOPGCPREC 11-
2000 (Nov. 27, 2000) appears to hold that the VCAA is 
retroactively applicable to claims pending on the date of its 
enactment.  Further, the regulations issued to implement the 
VCAA are expressly applicable to "any claim for benefits 
received by VA on or after November 9, 2000, the VCAA's 
enactment date, as well as to any claim filed before that 
date but not decided by VA as of that date."  66 Fed. Reg. 
45,629 (Aug. 29, 2001).  Precedent opinions of the chief 
legal officer of the Department, and regulations of the 
Department, are binding on the Board.  38 U.S.C.A. § 7104(c) 
(West 1991).  Therefore, for purposes of the present case, 
the Board will assume that the VCAA is applicable to claims 
or appeals pending before the RO or the Board on the date of 
its enactment.  Regardless, the applicability of the VCAA in 
the instant case is a moot point, as all pertinent mandates 
of the VCAA and implementing regulations have been satisfied.  

The VCAA provides that upon receipt of a complete or 
substantially complete application VA is required to notify 
the claimant and the claimant's representative, if any, of 
any information necessary to substantiate the claim and to 
indicate which information should be provided by the claimant 
and which information VA will attempt to obtain.  See 
38 C.F.R § 3.159(b)(1).  In this case, the Board finds that 
the veteran was provided adequate notice as to the evidence 
needed to substantiate his claim for entitlement to service 
connection for Reiter's syndrome.  The discussions in the 
January 1997 rating decision of record, March 1998 statement 
of the case, and supplemental statement of the case dated in 
September 1999 informed the veteran of the information and 
evidence needed to substantiate the claim and complied with 
the VA's notification requirements.  The VA has no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue currently before the Board 
on appeal has been obtained.  The RO has obtained the 
veteran's service medical records and his post-service 
treatment records.  Reasonable efforts were taken to obtain 
all relevant evidence identified by the veteran, and all 
evidence so obtained was considered.  The veteran was also 
provided the opportunity to present testimony at a hearing on 
appeal before the undersigned member of the Board in November 
1998.  Further, the Board notes that in March 1999 the case 
was remanded to the RO in order that additional development 
of the evidence could be accomplished.  The Board is unaware 
of any additional relevant and available evidence.  
Additionally, as will be discussed below, the veteran was 
afforded a VA orthopedic examination in August 1999.  The 
Board finds this examination to be sufficient:  the examiner 
had reference to the claims file, completed a medical history 
and physical examination, rendered diagnoses, and opined 
regarding nexus with rationale.  

The Board also notes that as shown as part of correspondence 
received from the veteran's accredited representative in July 
2002, the veteran informed the Board that he had no 
additional evidence to submit in support of his claim.  The 
Board concludes that all reasonable efforts were made by the 
VA to obtain evidence necessary to substantiate the veteran's 
claim.  Therefore, no further assistance to the veteran with 
the development of evidence is required.

Under the circumstances of this case, where there has been 
substantial compliance with the new legislation and the new 
implementing regulation, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).

Factual Background

A review of the service medical records indicates that the 
veteran was treated for gonorrhea in July 1969, and later 
treated for a ureteral discharge in November 1969.  When the 
veteran was examined for separation from service in July 
1970, he reported unspecified bone or joint deformities.  No 
pertinent abnormalities were reported or found.

The veteran was hospitalized in a VA facility in September 
1994, so that he could qualify for special prosthetic shoes 
required for his deforming foot arthropathy.  The diagnoses 
included Reiter's syndrome and painful feet.  The veteran was 
hospitalized in a VA facility in December 1995 for treatment 
of abdominal complaints.  He again was hospitalized in a VA 
facility in November 1995, December 1995 and June 1996 for 
treatment of abdominal complaints, and in December 1997 for 
pneumonia.

Of record are reports of outpatient treatment afforded the 
veteran by the VA.  He provided a history, when he was seen 
in July 1994, of "rheumatism" since age 20.  (The Board 
notes that the veteran turned 20 approximately one month into 
his period of active duty.)  The veteran reported that the 
problem started with foot swelling and chronic back problem.  
He was treated with medication, and showed some improvement.  
He reported bilateral elbow pain without swelling.  There 
were chronic deformities of the feet, without knee pain.  
After examination, the assessment was deforming arthritis.  
The veteran reported constant dull pain in both feet when he 
was seen in August 1995.  There was also constant dull pain 
in the lower back, worsened by walking.  The assessment 
included Reiter's syndrome, by history.

Of record is a report of private medical treatment by Kenneth 
Davis, M.D., in September 1985.  At that time, the veteran 
noted the symptoms were mainly confined to the feet and 
ankles.  No new pathology was reported.  The assessment was 
rheumatoid arthritis.  In a reply to a May 1996 VA letter, 
Dr. Davis indicated that he had not seen the veteran for over 
three years.

Another private physician, Stuart A. Leder, M.D., submitted a 
report on his treatment of the veteran in April 1997.  A 
diagnosis of generalized sensory motor polyneuropathy was 
reported.  The symptoms included burning paresthesias of both 
feet.  Potential etiologies were noted to include exposure to 
Agent Orange in the Vietnam War, which was known to cause 
such peripheral neuropathies.  The Board observes that a 
review of the veteran's service indicates that he served in 
Vietnam.  Another contributing etiology was noted to be 
Reiter's syndrome as well as probable rheumatoid arthritis, 
both of which combine to form a mixed connective tissue 
disease.  The sensory motor peripheral neuropathy caused 
functional impairment.  The arthritic condition caused 
obvious joint deformities of the hands and feet, clearly 
defined on examination, and resulting in arthralgias which 
impair his ability to work as a mechanic.

Also shown to have been associated with the record are more 
reports of VA outpatient treatment.  In a March 1998 note, it 
was indicated that the veteran had an 18 to 19 year history 
of Reiter's syndrome.  This history was noted in additional 
reports of outpatient treatment.

At his formal hearing before a traveling member of the Board 
in November 1998, the veteran testified that the Reiter's 
syndrome was the result of venereal disease in service.  See 
Hearing Transcript (T.), pages 4 and 5.  He stated that the 
first diagnosis of Reiter's syndrome was in about 1985.  T. 
5.  

The veteran also submitted a letter from Scott D. DeWitz, 
M.D., a private physician, dated in November 1998.  Dr. 
DeWitz noted that studies seemed to confirm that Reiter's 
syndrome is often related to venereal disease as a delayed 
cause and effect.  He concluded that it was more than likely 
that the veteran's Reiter's syndrome was related to the 
venereal disease contracted during his period of active duty.

Subsequent to the Board's March 1999 remand, the veteran was 
examined for compensation purposes by the VA in August 1999.  
He reported the treatment in service for gonorrhea and 
urethritis.  He stated that he did not have any skin or joint 
conditions at that time.  There was progressive joint pain, 
but the veteran could not specify when the pain started.  On 
examination, there was normal alignment of the cervical 
spine, with minimal tenderness and adequate range of motion.  
Minimal tenderness was present in the shoulders, with flexion 
possible to 160 degrees.  He retained adequate elbow flexion, 
without deformities or swelling.  He retained a good hand 
grip, without swelling or deformity.  Both hips showed 
adequate range of motion.  There was decreased range of 
motion of the ankles, with very marked limitation of 
dorsiflexion on the left.  Severe tenderness was present in 
the metatarsal area, with complete destruction of the normal 
anatomy of the metatarsal area bilaterally.  There was 
apparent erosion of the metatarsal bones resulting in mild 
shortening of the metatarsal area.  He was unable to walk on 
his heels and toes.  Lichenification was present in the 
medial aspect of both ankles, with hyperpigmentation over the 
dorsal aspect of the feet.  There was no onychomycosis or 
destruction of the toenails.  The impression was erosive 
inflammatory arthropathy affecting mostly the peripheral 
joints and the lumbar spine.  The examiner concluded that the 
veteran most likely had Reiter's syndrome or psoriatic 
arthritis.  However, in view of the fact that there were no 
marked psoriatic patches, there was a higher possibility of 
Reiter's syndrome.  The examiner added that the veteran did 
not present the full clinical dermatological manifestations 
of Reiter's syndrome at the time of examination.  He never 
had any rash consistent with the condition that is most 
common in the plantar areas, and there were no toenail 
changes.  There was no ocular involvement with the Reiter's 
syndrome, and no evidence of uveitis.  The examiner added 
that it was difficult to determine exactly the onset of the 
Reiter's syndrome, and that there was no symptomatology after 
the first two episodes of gonorrhea and urethritis in 
service.  It was noted that the veteran did not present 
symptomatology until about 20-22 years before.  Based on this 
history of years between venereal disease and then Reiter's 
symptomatology, the examiner concluded that it was less 
likely that Reiter's syndrome was related to the episodes of 
gonorrhea in service.  The examiner also pointed out that the 
claims file was reviewed prior to rendering his opinion.

Analysis

The veteran is contending that service connection is 
warranted for Reiter's syndrome, and argues that this 
disability is the result of venereal disease in service.  

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 2001).  If a 
condition noted during service is not shown to be chronic, 
then generally a showing of continuity of symptoms after 
service is required for service connection.  38 C.F.R. 
§ 3.303(b) (2001).  Regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2001).

Following a careful review of all of the evidence the Board 
finds that the preponderance of the evidence is against the 
veteran's claim.  A review of the veteran's service medical 
records indicates that he was treated in service on a number 
of occasions for venereal disease.  Moreover, the veteran has 
presented evidence showing the current presence of Reiter's 
syndrome.  In particular, the Board has considered the report 
of VA orthopedic examination conducted in August 1999.  At 
that time, the examiner concluded that the veteran's 
disability was most likely Reiter's syndrome.  This is 
consistent with the reports of private and VA medical 
treatment.

For service connection to be warranted, however, the veteran 
must demonstrate that the Reiter's syndrome resulted from the 
venereal disease in service.  As this question is medical in 
nature, the Board must weigh the conclusions reached by 
medical professionals.  Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  In support of the veteran's contention is the 
above-discussed November 1998 statement by Dr. DeWitz.  He 
noted that Reiter's syndrome is often related to venereal 
disease as a delayed cause and effect, and he found that it 
was more than likely that the veteran's Reiter's syndrome was 
related to the venereal disease the veteran contracted during 
service.  The April 1997 statement by Dr. Leder indicated 
that the veteran had generalized sensory motor 
polyneuropathy, which could have been the result of either 
Reiter's syndrome or Agent Orange exposure the veteran 
underwent in Vietnam.  The Board notes that the issue of 
service connection for residuals of Agent Orange exposure is 
not before the Board for review.  (A rating decision of 
January 1997 denied service connection for disability 
associated with Agent Orange exposure.  The veteran did not 
appeal that decision.)

In opposition to the veteran's contention are the conclusions 
reached by the examining physician during the August 1999 VA 
orthopedic examination.  That examiner concluded that while 
the veteran demonstrated Reiter's syndrome, it was difficult 
to determine exactly the onset of the disorder.  However, 
given that the veteran did not manifest any symptomatology of 
Reiter's syndrome for many years after the onset of the 
venereal disease in service, it was less likely [than not] 
that the Reiter's syndrome was related to the episodes of 
gonorrhea in service.

In weighing these two opinions, for the reasons which follow, 
the Board must afford substantially greater probative weight 
to the conclusions reached on the VA examination.  In 
reaching his conclusion, Dr. DeWitz apparently considered 
studies, but did not support his conclusion by specific 
references to the veteran's case.  On the other hand, the 
examining VA physician reviewed the veteran's claims file and 
provided specific rationale when he concluded that the fact 
that no symptomatology was present for many years after the 
onset of the venereal disease in service rendered it less 
likely that the Reiter's syndrome was related to the 
inservice disorder.  Since the VA examiner reviewed the 
claims file, consideration was given to the relevant 
information contained therein, including any complaints of 
pain during service.  Such a comprehensive basis on which to 
form an opinion cannot be said for the private examiner.  In 
view of the detailed findings reported on VA examination, and 
given that the examiner made reference to specific incidents 
in the veteran's case instead of reference to general 
studies, the Board finds that the 1999 VA examiner's opinion 
outweighs the opinion of Dr. DeWitz.

The Court has held that it is the Board's duty to determine 
the credibility and weight of evidence.  Wood v. Derwinski, 1 
Vet. App. 190 (1991).  While the Board may not ignore the 
opinion of a physician, it is certainly free to discount the 
credibility of that physician's statement.  Sanden v. 
Derwinski, 2 Vet. App. 97 (1992).  Greater weight may be 
placed on one physician's opinion than another's depending on 
factors such as reasoning employed by the physicians and 
whether or not and the extent to which they reviewed prior 
clinical records and other evidence, Gabrielson v. Brown, 7 
Vet. App. 36, 40 (1994), and an opinion may be discounted if 
it materially relies on a layperson's unsupported history as 
the premise for the opinion.  Wood, supra, at 191-192.  In 
his December 1999 written arguments, the veteran's 
representative claimed that the evidence in support of the 
claim was equal to that against the claim, and that being the 
case, the appeal should be allowed.  To this, the Board 
points out that a diagnosis or opinion by a medical 
professional is not conclusive, and is not entitled to 
absolute deference.  The Court has provided extensive 
guidance for weighing medical evidence.  A bare conclusion, 
even one reached by a medical professional, is not probative 
without a factual predicate in the record.  Miller v. West, 
11 Vet. App. 345, 348 (1998).  The Board further finds 
particularly noteworthy that the probative value of a 
physician's statement is dependent, in part, upon the extent 
to which it reflects "clinical data or other rationale to 
support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 
(1999); see also Black v. Brown, 5 Vet. App. 177, 180 (1995).

The Board also points out that to the extent that the veteran 
contends that he should be entitled to service connection for 
Reiter's syndrome, as a layperson, he is not considered 
competent to offer an opinion as to matters requiring 
specialized knowledge.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  While the veteran is competent to testify 
as to his experiences and symptoms, competent medical 
evidence is required.

When all the evidence is assembled, the Secretary is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  For 
the reasons outlined above, the Board has found that the VA 
examiner's opinion in 1999 is of higher probative value and 
outweighs the opinion in favor of the claim.  As such, the 
preponderance of the evidence is against the veteran's claim.  
Accordingly, the veteran's claim in this regard must be 
denied.


ORDER

Service connection for Reiter's syndrome is denied.



		
	M. SABULSKY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

